Citation Nr: 0406094	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  03-10 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial, compensable disability rating for 
arteriovenous fistula of the right lower thigh.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1962 to 
February 1966.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision in 
which the RO granted service connection for arteriovenous 
fistula of the right lower thigh, and assigned an initial 
disability rating of 0 percent, effective October 10, 2002.  
The veteran filed a notice of disagreement (NOD) in February 
2003, and a statement of the case (SOC) was issued in March 
2003.  The veteran submitted a substantive appeal in April 
2003.  The veteran also requested a hearing before the Board; 
such hearing was scheduled for October 2003, but the record 
reflects that the veteran failed to appear. 
 
Following the May 2003 certification of this case by the RO 
to the Board, in October 2003, the veteran appointed The 
American Legion as his new representative, to replace the 
North Carolina Division of Veterans Affairs.  The Board 
recognizes the change in representation.  See 38 C.F.R. § 
20.1304 (2003).

Because the claim on appeal involves a request for a higher 
initial evaluation following the grant of service connection, 
the Board has characterized this claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The veteran contends that his service-connected arteriovenous 
fistula of the right lower thigh is more severe than the 
initial rating assigned following the grant of service 
connection indicates.  
The record reflects that further examination of the veteran 
is warranted.  The December 2002 VA medical examiner noted 
the veteran's subjective complaints of swelling in his right 
leg at the end of a day, and after standing for an extended 
period of time, and of some throbbing pain.  The examiner 
further noted that upon examination the veteran's right thigh 
measured .25 inches larger than the left, the right calf was 
.5 inches larger than the left, and no "obvious pitting 
edema" was present.  The examiner provided a diagnosis with 
respect to the veteran's arteriovenous fistula condition of 
"post status repair of arteriovenous fistula of right 
popliteal area with prophylactic sympathectomy and 
essentially normal exam."  

The Board finds that the medical evidence currently of record 
is not sufficient to decide the claim on appeal.  The VA 
examiner did not have complete records available for review-
specifically, treatment records from the VA Medical Center 
(VAMC) in Asheville, North Carolina, from April 2002 to 
November 2002-even though the veteran's history should be 
considered in connection with examination (see, e.g., 
38 C.F.R. § 4.1 (2003)).  Additionally, the evidence does not 
clearly establish whether the veteran has any manifestation 
of edema, a key component of the rating criteria under 38 
C.F.R. § 4.104 (2003) (Diagnostic Code 7113) for the 
veteran's service-connected arteriovenous fistula condition.  

Hence, the RO should arrange for the veteran to undergo 
further examination.  The veteran is hereby notified that 
failure to report to any such scheduled examination, without 
good cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2003).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility at which the examination is to take 
place.   

Prior to arranging for the veteran to undergo VA examination, 
it is imperative that the RO obtain and associate with the 
claims file all outstanding VA medical records.  This is 
particularly so in this case, given the veteran's statement 
in his February 2003 NOD that he has received treatment for 
his arteriovenous fistula, including for his symptoms of 
swelling, from a Dr. Woou, whom the veteran later identified 
as practicing at Asheville VAMC.  The claims file currently 
includes records from Asheville VAMC dated only up to 
November 2002, as well as a note to the file from the RO 
stating that there were no additional records from VAMC 
Asheville through March 18, 2003.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the above-referenced facilities from and subsequent to March 
2003, following the procedures prescribed in 38 C.F.R. 
§ 3.159 (2003) as regards requesting records from Federal 
facilities.  

To ensure that all due process requirements are met, prior to 
arranging for the veteran to undergo examination, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.   
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  After providing the appropriate notice, 
the RO should attempt to obtain any additional evidence for 
which the veteran provides sufficient information, and, if 
needed, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure that the VCAA has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
on appeal.  In adjudicating the claim on the merits, the RO 
must document its consideration of "staged rating" 
(assignment of separate ratings for different time periods 
based on the facts found) pursuant to Fenderson, cited to 
above.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's arteriovenous 
fistula disability from Asheville VAMC 
from and subsequent to March 2003.  The 
RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) (2003) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although the RO may 
adjudicate the claim within the one-year 
period).    

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.	After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, the RO should arrange 
for the veteran to undergo VA examination 
for arteriovenous fistula of the right 
lower thigh.  The entire claims file must 
be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  Regarding 
the latter, the examiner should 
specifically indicate whether, during the 
examination, there is objective evidence 
of edema, stasis dermatitis, ulceration, 
or cellulitis.  The examiner should set 
forth all examination findings in a 
printed (typewritten) report.

5.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.	To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.	The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

8.	After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for an 
initial, compensable disability rating 
for arteriovenous fistula in light of all 
pertinent evidence and legal authority.  
The RO must specifically document its 
consideration of whether "staged 
rating," pursuant to the Fenderson 
decision, is warranted.   
  
9.	If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (to include 
clear reasons and bases for its 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 

